Exhibit 10.10

THIRD AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

This Third Amendment to Revolving Credit and Term Loan Agreement is dated as of
December 21, 2005, between XETA TECHNOLOGIES, INC., an Oklahoma corporation
(“Borrower”), and BANK OF OKLAHOMA, N.A (“Bank”).

RECITALS

A.          Reference is made to the Revolving Credit and Term Loan Agreement
dated as of October 1, 2003 and amended June 7, 2004, and September 30, 2005 (as
amended, the “Credit Agreement”) between Borrower and Bank, pursuant to which
currently exists: (i) a term loan in the original principal amount of
$3,374,734.33, with a current outstanding principal balance of $865,934.78
(“Term Loan”), (ii) a real estate loan in the original principal amount of
$2,238,333.48, with a current outstanding principal balance of $1,853,904.82
(“Real Estate Loan”), and (iii) a revolving line of credit in the amount of
$7,500,000 (“Revolving Line”). Terms used herein shall have the meanings
ascribed them in the Credit Agreement unless otherwise defined herein.

B.           Borrower has requested that Bank extend the maturity of the Real
Estate Loan to September 30, 2009; and Bank has agreed to accommodate such
request, subject to the terms and conditions set forth below.

AGREEMENT

For valuable consideration received, it is agreed as follows:

1.            AMENDMENTS TO THE CREDIT AGREEMENT. The Credit Agreement is hereby
amended as follows:

1.1.             The Real Estate Note, attached to the Credit Agreement as
Schedule “1.47” is hereby replaced with the $1,853,904.82 Promissory Note,
evidencing extension of the maturity thereof to September 30, 2009, in form and
content as set forth on Schedule “1.1” attached hereto (“Renewal Note”).

2.            CONDITIONS PRECEDENT. Borrower shall deliver to Bank at or before
closing:

2.1.         This Amendment and all schedules hereto;

2.2.         the Renewal Note; and

2.3.         Any other instruments, documents or agreements reasonably requested
by Bank in connection herewith.

3.            Borrower Ratification. Borrower hereby ratifies and confirms the
Credit Agreement, Security Agreement and all other instruments, documents and
agreements executed by Borrower in connection with the Credit Agreement, and
acknowledges and agrees that they remain in full force and effect, binding and
enforceable against the Borrower in accordance with their terms.

4.            Representations. Borrower represents and warrants that (i) no
Event of Default exists under the Credit Agreement or any instruments, documents
or agreements executed by Borrower in connection therewith


--------------------------------------------------------------------------------


(collectively, the “Loan Documents”), and (ii) all representations and
warranties made in the Loan Documents remain true and correct as of the date
hereof. Borrower further represents and warrants that all authority documents
delivered to Bank in connection with the Credit Agreement remain in full force
and effect and have not been modified or changed whatsoever.

5.            Governing Law and Binding Effect. This document shall be governed
by and construed in accordance with the laws of the State of Oklahoma, and shall
inure to the benefit of and be binding upon the parties hereto, their successors
and assigns.

6.            No Change. Except as expressly amended hereby, the Credit
Agreement, and all instruments, documents and agreements executed and/or
delivered by Borrower to Bank in connection therewith, shall remain in full
force and effect and unchanged.

7.            Costs, Expenses and Fees. Borrower agrees to pay all costs,
expenses and fees incurred by Bank or otherwise in connection herewith,
including, without limitation, all reasonable attorney fees, costs and expenses
of Riggs, Abney, Neal, Turpen, Orbison & Lewis.

8.            Multiple Counterparts. This Amendment may be executed in multiple
counterparts.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

“Borrower”

 

XETA TECHNOLOGIES, INC.

 

 

 

By

/s/ Robert B. Wagner

 

 

 

 

 

Robert B. Wagner, Chief Financial Officer

 

 

 

“Bank”

 

 

 

BANK OF OKLAHOMA, NA

 

 

 

 

 

By

/s/ Stephen R. Wright

 

 

 

 

 

Stephen R. Wright, Senior Vice President

 


--------------------------------------------------------------------------------